Plaintiff’s special agents entered the defendant’s drug store, and asked a clerk in charge there for a bottle of “ Duffy’s Malt Whiskey.” This was analyzed by Joseph Deghuee, chief chemist of the health department of New York city, Dr. Charles A. Grampton, chief chemist of the Internal Revenue Bureau, Treasury Department at Washington, and Edward W. Wheeler, chemist for the New York State Agricultural Department, at Albany.
Dr. Deghuee’s certificate of analysis is as follows:
“ The sample of whiskey marked ‘ Duffy’s Malt Whiskey ’ No. 15,049 submitted to me for examination contains:
“Alcohol by volume............................45.67 per cent
“Alcohol by weight...........................38.46 ”
“ Degree proof................................91.3 ”
“Total solid matter ..........................0.99 ”
“ Sugar by inversion.......................... 0.79 ”
“ Sugar by polarization....................... 0.88 ”
“ Ether and chloroform extract................ 0.005 ”
“ Specific gravity at 60 deg. F................... 0.9465 ”
“Search was made for added medicinal ingredients with negative results. Sample is simply sweetened whiskey.”
Dr. Crampton analyzed the same whiskey, and testified that he found it contained no medicinal ingredients outside of the alcohol and the whiskey. The other chemist also analyzed the same bottle, and testified that he did not find any appreciable quantity of any drug or medicine other than alcohol.
This bottle of whiskey was wrapped in a circular or advertising sheet entitled “Duffy’s Annual,” containing various letters from persons who claimed to have been benefited by the use of this whiskey. There was no question to go to the jury in this case.
The proof shows that the substance known as “ Duffy’s Malt Whiskey” is a liquor within the meaning of section 2 of the Liquor Tax Law. There was no question of fact as to its nature to be passed on by the jury. (Commonwealth v. Curran, 119 Mass. 206; Schlecht v. State, 56 Ind. 173; Egan v. State, 53 Ind. 162; Black on Intoxicating liquors, § 12; State v. Williamson, 21 Mo. 496.)
An indictment for selling spirituous liquor is sustained by *502proof of the sale of common cordial, where that is shown to be sweetened with sugar and flavored with peppermint. (Black on Intoxicating Liquors, § 12, State v. Bennett, 3 Harr. (Del.) 565.
Law cannot be evaded by disguising intoxicating liquors sola as a beverage with some tincture or preparation which will give to the liquor to some extent the appearance or flavor of a medicine, or by mixing the liquor with drugs, bark or seeds which have medicinal qualities. (17 Am. & Eng. Ency. Law, 206; Russell v. Sloan, 33 Vt. 656; King v. State, 58 Misc. 740.)
The Duffy’s Malt Whiskey sold by the defendant does not contain a tincture or extract of herbs or roots of any kind. The infinitesimal amount of ether and chloroform extract contained therein was shown to have no therapeutic or medicinal value. It was not present in sufficient amount to change the character of the substance, or make it any less available as a beverage. It was improper to ask the plaintiff’s witnesses upon cross-examination : “ Is it a fact, Doctor, that there are a very large number of patent medicines that contain a larger per cent, of alcohol than you found in the material that you analyzed that you have testified with reference to ? ” The ruling of the court in excluding this question was not error. It was likewise improper to ask “ You do know, do you not, that the Secretary of the Treasury in 1901, issued a circular letter to the Internal Revenue Agents throughout the United States, saying that no liquor tax was required to sell Duffy’s Malt Whiskey, because it. was a medicinal agent, do you not?”
The court’s ruling in excluding this question was also correct.
It was proper for the court to allow the question: “And yon know the general percentage of alcohol contained in other whiskies — in standard whiskies — defined by the United States dispensaries? ”
■ The defendant was liable for the unlawful sale of “ Duffy’s Malt Whiskey” by his clerk, without his knowledge or consent, and contrary to his instructions. (Cullinan v. Burkard, 93 App. Div. 31; Cullinan v. Parker, 84 App. Div. 296; affirmed, 177 N. Y. 573.)
The judgment appealed from should be affirmed.
Judgment and order affirmed, with costs, on opinion in Cullinan v. Burkard (93 App. Div. 31).